          Case 2:20-cr-00218-WSH Document 609 Filed 03/22/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                       )
                                                               )
                  v.                                           )
                                                               ) Criminal No. 20-218
MANUEL J. MURRIETTA,                                           )
                                                               )
                         Defendant.                            )


                             MEMORANDUM AND ORDER OF COURT

         Presently before the Court is Defendant Manuel J. Murrietta’s second Emergency Motion

for Temporary Release Under 18 U.S.C. § 3142(i) in which he requests to be released from the

Allegheny County Jail (“ACJ”) due to health concerns associated with the COVID-19 pandemic.

(Docket Nos. 561, 578). The Government opposes Defendant’s request. (Docket No. 571). After

careful consideration of the parties’ positions and a review of the record, the Court once again

concludes that Defendant’s temporary release is not warranted under § 3142(i), and his Motion

will be denied without prejudice. 1

    I.       BACKGROUND

         Defendant and 26 others are charged in Count One of the Indictment with conspiracy to

possess with intent to distribute and distribute five kilograms or more of cocaine, in violation of

21 U.S.C. § 846. (Docket No. 3). Following a detention hearing, a magistrate judge in the District

of Arizona released Defendant on bond and the Government moved to revoke the release order.

(Docket Nos. 131, 226-6). After extensive briefing on the matter, on December 23, 2020, this

Court granted the Government’s motion, revoked Defendant’s bond, and ordered that he shall be


1
          The Court is unaware of any authority that provides a defendant with a right to a hearing when he seeks
temporary release under § 3142(i). As such, the Court renders its decision based on the parties’ briefing and the record
in this case.

                                                           1
         Case 2:20-cr-00218-WSH Document 609 Filed 03/22/21 Page 2 of 8




detained pending trial or other disposition of this matter. (Docket Nos. 472, 473). In so ruling,

the Court considered the four factors set forth in 18 U.S.C. § 3142(g) and found that there is no

condition or set of conditions which will reasonably assure Defendant’s appearance as required

and the safety of the community if he were to be released. (Docket No. 472 at 13-21).

        In December 2020, Defendant filed his first Motion for temporary release from pretrial

detention from the Northeast Ohio Correctional Center, where he was incarcerated at the time,

contending that his extreme obesity and type 2 diabetes coupled with the presence of COVID-19

at the facility constituted a compelling reason for temporary release under § 3142(i). (See Docket

No. 410). On January 29, 2021, the Court denied Defendant’s motion without prejudice, finding

that his medical conditions did not constitute a sufficiently compelling reason for release but, even

if they so qualified, the original grounds for his pretrial detention continued to support his detention

(the “January 29th Order”). (Docket No. 545 at 5-6).

        On February 23, 2021, Defendant filed his second Motion under § 3142(i), arguing for

temporary release from the ACJ, where he recently was transferred, because of inadequate medical

care and a COVID-19 outbreak at the facility. (See Docket No. 561). Defendant claims that the

ACJ was not providing adequate medical care because his gabapentin medication, which

previously was prescribed to treat pain associated with his diabetic peripheral neuropathy, was

abruptly stopped after he arrived at the facility on February 11th, purportedly because of a general

policy against administering that medication. (Id. at 2-3). Additionally, Defendant asserts that he

faces an unreasonable risk of contracting COVID-19 at the ACJ because there were 38 active cases

when he filed his Motion, and it is unclear whether the facility is able to treat the virus based on

his initial experience there. (Id. at 4-5).




                                                   2
          Case 2:20-cr-00218-WSH Document 609 Filed 03/22/21 Page 3 of 8




         On March 1, 2021, the Government filed its Response opposing Defendant’s Motion,

pointing out that, as of February 26th, the ACJ medical staff was providing Defendant with

gabapentin or another equivalent medication for his condition. (Docket No. 571 at 2). Given that

development, the Government submits that the primary basis for Defendant’s Motion was resolved

(fortunately) and does not provide a basis for temporary release under § 3142(i). (Id.). The

Government maintains that temporary release is not otherwise warranted because “the status quo

has not substantially changed since the Court’s [January 29th Order].” (Id. at 3-4).

         In Reply filed on March 3, 2021, Defendant acknowledges that he is receiving his

medication, but asserts that his request for release is not moot because his medical care remains a

relevant consideration, the COVID-19 outbreak at the ACJ still is ongoing, and there is no evidence

that the facility is capable of containing it. (See Docket No. 578). The parties’ briefing is complete

and the matter is now ripe for disposition.

   II.      DISCUSSION

         As stated, Defendant seeks immediate temporary release from pretrial detention pursuant

to § 3142(i) of the Bail Reform Act, which provides in relevant part:

                The judicial officer may, by subsequent order, permit the temporary release of the
                person, in the custody of a United States marshal or another appropriate person, to
                the extent that the judicial officer determines such release to be necessary for
                preparation of the person’s defense or for another compelling reason.

18 U.S.C. § 3142(i). The defendant bears the burden to establish that his temporary release is

warranted under § 3142(i). See United States v. Wilburn, No. 2:18-CR-115, 2020 WL 1899146,

at *2 (W.D. Pa. Apr. 17, 2020) (citations omitted). To meet this burden, the defendant must present

an individualized argument why temporary release is appropriate, as generalized or speculative

arguments are insufficient. Id.; see also United States v. Carter, Crim. No. 18-561-1, 2020 WL

3412571, at *5 (E.D. Pa. June 22, 2020) (“[F]or a movant to satisfy his burden of proof under

                                                  3
          Case 2:20-cr-00218-WSH Document 609 Filed 03/22/21 Page 4 of 8




Section 3142(i), he must make an ‘individualized and specific showing of a compelling reason[.]’

There is no ‘one-size-fits-all, blanket approach’ to resolving this issue.”) (internal citations

omitted)).

         Initially, Defendant’s medical records from the ACJ confirm that he is receiving gabapentin

to treat his diabetic peripheral neuropathy. 2 (See Docket No. 580). Accordingly, Defendant’s

argument concerning his medication does not constitute a compelling reason for temporary release

at this juncture, as he acknowledges in his Reply brief. (See Docket No. 578 at 2) (“The ACJ’s

decision to reinstate Mr. Murrietta’s medication may change this Court’s analysis as to whether a

compelling reason presently exists, however it does not render his request moot.”).

         Turning to consideration of Defendant’s contention that temporary release is warranted

because of a COVID-19 outbreak at the ACJ, this Court remains mindful that “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify . . . release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In

view of this admonition, it is instructive that courts evaluating motions for temporary release under

§ 3142(i) in the COVID-19 era have considered the following factors: (1) the specificity of the

defendant’s stated COVID-19 concerns; (2) the original grounds for the defendant’s pretrial

detention; (3) the extent to which the proposed release plan is tailored to either mitigate or

exacerbate other COVID-19 risks to the defendant; and (4) the likelihood that the defendant’s

proposed release would increase COVID-19 risks to others. United States v. Wyche, Crim. No.

20-266, 2021 WL 148520, at *3 (E.D. Pa. Jan. 15, 2021) (citing Carter, 2020 WL 3412571, at *6).




2
         Defendant’s medical records indicate that the United States Marshals Service contacted the ACJ on February
24, 2021, concerning the status of his gabapentin medication to inquire “what alternatives, if any, may be appropriate
for his diabetic peripheral neuropathy.” (Docket No. 580). On that same day, a doctor at the ACJ spoke with
Defendant concerning his symptoms and determined that it was appropriate to “reinstitute” gabapentin to treat his
condition. (Id.).

                                                          4
          Case 2:20-cr-00218-WSH Document 609 Filed 03/22/21 Page 5 of 8




“The court will not necessarily weigh these factors equally, but will consider them as a whole to

help guide the court’s determination as to whether a compelling reason exists such that temporary

release is necessary.” 3 Carter, 2020 WL 3412571, at *6 (internal quotation marks and citation

omitted).

         First, as to the specificity of Defendant’s COVID-19 concerns, for reasons previously

stated in the January 29th Order, the Court finds that Defendant faces a non-speculative risk of

contracting COVID-19 at the ACJ, considering his medical conditions of type 2 diabetes and

obesity and the fact that there are active cases at the facility. 4 See Docket No. 545 at 4-5; United

States v. Bolger, Crim. No. 20-308-1, 2020 WL 7260769, at *5 (E.D. Pa. Dec. 9, 2020)

(determining that a defendant with medical conditions placing him at an increased risk of severe

illness from COVID-19 who was detained at a facility where 19 inmates and 12 staff members

were positive faced a non-speculative risk of contracting the virus).

         While the Court appreciates this risk, it is not a sufficiently compelling reason for

Defendant’s temporary release.             Defendant concedes that his “medical condition has not

significantly changed” since he filed his first motion for temporary release. (Docket No. 561 at

4). Defendant further acknowledges that he is now receiving gabapentin to treat the pain associated

with his diabetic peripheral neuropathy, and his recent medical records from the ACJ confirm that

medication is being administered. (Docket Nos. 578 at 1; 580). Otherwise, Defendant’s medical


3
          Additionally, in evaluating whether a defendant has established a compelling reason for temporary release
under § 3142(i), the Court is cognizant that it should do so against the larger context of the Bail Reform Act as a
whole. See Wilburn, 2020 WL 1899146, at *4 (“[W]hen the Court interprets ‘compelling reason’ it should do so
against the backdrop of the Bail Reform Act as a whole. And if there is anything that permeates the Bail Reform Act,
it is Congress’s intent that courts consider the defendant’s dangerousness and risk of flight when making detention
determinations.”); Carter, 2020 WL 3412571, at *6 (observing that “a motion seeking temporary release under 18
U.S.C. § 3142(i) also includes a consideration of the Bail Reform Act as a whole”).
4
           The number of COVID-19 cases at the ACJ has significantly decreased since Defendant filed his Motion and
Reply, as eleven (11) inmates are currently positive for the virus. See https://www.alleghenycounty.us/jail/index.aspx
(last visited Mar. 22, 2021).

                                                          5
          Case 2:20-cr-00218-WSH Document 609 Filed 03/22/21 Page 6 of 8




records show that he is being seen by the ACJ medical staff for his conditions, which are being

appropriately managed, and he does not have any current complications from his conditions.

(Docket No. 580). Given that Defendant’s medical conditions appear to be well-controlled in his

current situation, the Court cannot conclude that his health concerns constitute a compelling reason

for release. See e.g., Bolger, 2020 WL 7260769, at *5 (finding that a defendant’s increased risk

of severe illness from COVID-19 was not a sufficiently compelling reason for temporary release

where the detention facility was providing him with appropriate treatment for his type 2 diabetes,

obesity, hypertension, chronic bronchitis, and sleep apnea).

         Second, even if the Court were to find Defendant’s medical conditions sufficiently

compelling, the original grounds for his pretrial detention, which were discussed at great length in

the Court’s December 23, 2020 Memorandum Opinion and Order granting the Government’s

motion to revoke the release order and repeated in its January 29th Order, (see Docket Nos. 472,

473, 545), continue to support his detention and are incorporated again here. 5 Defendant has

advanced nothing new in his current Motion to alter these findings, and therefore the Court is

unable to conclude that conditions now exist which would assure Defendant’s appearance and the

safety of the community if he were to be released, even giving added weight and significance to

the COVID-19 related concerns asserted by Defendant. Overall, the relevant information and




5
          Those reasons include the following: the charge Defendant faces raises the rebuttable presumption that no
condition or combination of conditions will reasonably assure his appearance and the safety of the community; even
if Defendant satisfied his burden to rebut the applicable presumption, the available information and proffered evidence
on each of the factors under 18 U.S.C. § 3142(g) weigh in favor of detention; the nature and circumstances of the
offense involve a serious charge of conspiracy to possess with intent to distribute and distribute five kilograms or
more of cocaine for Defendant’s alleged involvement in transporting narcotics proceeds from the DTO’s cocaine
trafficking activities from the United States to Mexico; if convicted, Defendant faces a statutory mandatory term of
not less than ten years and up to life imprisonment; while recognizing that Defendant is presumed innocent of the
charged offense, the weight of the evidence against him favors pretrial detention; Defendant has no ties whatsoever to
the Western District of Pennsylvania, he engages in frequent international travel and he faces a substantial penalty if
convicted which provides incentive to flee; and release on bond would pose a serious risk of his continued drug
trafficking activities. (Docket No. 472 at 12-21).

                                                          6
           Case 2:20-cr-00218-WSH Document 609 Filed 03/22/21 Page 7 of 8




evidence regarding the § 3142(g) factors outweigh Defendant’s health concerns stemming from

his controlled medical conditions.

          Finally, if granted temporary release, Defendant previously proposed to return to his home

in Arizona where his 22-year-old daughter would serve as a third-party custodian for him. (Docket

No. 410 at 5). The Court reiterates its previously expressed concern about such an arrangement,

given that Defendant is charged with an extremely serious drug trafficking offense. (See Docket

No. 472 at 19). Further, as with his prior motion, Defendant has not explained how his proposed

release plan is tailored to mitigate his risk of contracting COVID-19. As discussed in the January

29th Order, Defendant does not contend that he would receive better treatment for his medical

conditions in Arizona, and it is unclear whether he has established medical providers available

there to treat him. (Docket No. 545 at 7). The Court is aware that Defendant previously travelled

to Nogales, Mexico multiple times per week for doctor’s visits and to obtain medical prescriptions.

As noted in the January 29th Order, even if Defendant were to be temporarily released, such travel

to Mexico for medical care would be impossible considering the Court’s finding that he presents

a flight risk. (Id.). Additionally, engaging in such frequent international travel would be untenable

in the current COVID-19 environment in light of Defendant’s stated health concerns. To reiterate,

although the Court is sympathetic to Defendant’s health concerns, when balancing the relevant

factors together as a whole, temporary release is not warranted under § 3142(i).

   III.      CONCLUSION
          After careful consideration, the Court finds that Defendant’s medical conditions, while

serious, do not present a compelling reason for his temporary release. Even if Defendant’s medical

conditions constituted a compelling reason for his release, the Court concludes, after once again

considering the factors in 18 U.S.C. § 3142(g), that there is no condition or set of conditions which



                                                  7
        Case 2:20-cr-00218-WSH Document 609 Filed 03/22/21 Page 8 of 8




will adequately assure his appearance as required and the safety of the community. Accordingly,

Defendant’s Motion for temporary release from the ACJ will be denied without prejudice.

                                      ORDER OF COURT

       AND NOW, this 22nd day of March, 2021, for the reasons set forth in the Memorandum

above, IT IS HEREBY ORDERED that Defendant’s Emergency Motion for Temporary Release

Under 18 U.S.C. § 3142(i) (Docket No. 561) is DENIED WITHOUT PREJUDICE.

                                                          s/ W. Scott Hardy
                                                          W. Scott Hardy
                                                          United States District Judge




cc/ecf: All counsel of record




                                              8
